01-15-00813-CV


                                                                                                                                                                                 on     9/24/2015          10:16:05        AM


                                                                          OFFICE                OF    STAN            STANART                                             FILED IN
                                                                        COUNTY          CLERK,         HARRIS             COUNTY,                   TEXAS          1st COURT OF APPEALS
                                                                                    CIVIL       COURTS           DEPARTMENT                                            HOUSTON, TEXAS
                                                                                                                                                                   9/24/2015 10:21:44 AM
September               24,      2015
                                                                                                                                                                   CHRISTOPHER A. PRINE
                                                                                                                                                                            Clerk
       Court       of Appeals
301      Fannin
Houston,            Texas          77002




                                                                                      LETTER          OF ASSIGNMENT

Trial      Court         Docket           Number:          1044385
Trial      Court         Number:               Three    (3)


Style:
 MARIATU                         SUMAH                                                                    VS.        SALUSTIA                         RODRIGUEZ,
                                                                                                                     RODRIGUEZ,                          AND              DANIEL            RODRIGUEZ
 APPELLANT(S)                                                                                                        APPELLEE(S)


Judge: LINDA STOREY


  Steven          S.    Reilley,           No.     00791502                                                          Paul       T. Bowers,              No.       24078247
  600      Travis,            Suite      7350                                                                        9894       Bissonnet              Street,           Suite    110
  Houston,              Texas          77002                                                                         Houston,               Texas      77036
 Phone:            (713)         658-0880                                                                            Phone:        (713)            225-1166
  Fax:      (713)          658-0330                                                                                  Fax:       (713)         255-1169
 E-Mail:            sreilley@thompsonreilley.com                                                                     E-Mail:        N/A




Mariatu         Sumah,                appellant,       filed     a             of Appeal        on   September            17,   2015                   the       Final                        that   was              on
March          3, 2015.


The      Clerk’s           Record           is due     to your       office    on   or before             29,     2015.




/S/Joshua              Alegria
               Alegria
Deputy          Clerk
P.O.      Box          1525
Houston,            TX         77251-1525
(713)       755-64211>.o.




                                                                                         1525   I               TX                      I     (713)    755-6421


                                                                                                                                                                                                1     1




                                                                                                                                                                                                                       1
                                                                                                                 FILED
                                                                                                     9/17/20152:12:00PM
~County                                     CAUSE
                                              NO.
                                                1044385
     SALUSTIARODRIGUEZ,PANFILO                         §             IN THECOUNTYCOURT
     RODRIGUEZ, ISODORO RODRIGUEZ,                     §
     AND DANIEL RODRIGUEZ,                             §
                                                       §
     VS.                                               §             AT LAW NO. THREE (3)

     MARIATU
                     Defendant.                        §             HARRISCOUNTY,T E X A S



                                            NOTICEOF APPEAL

                       to Texas Rule of            Procedure 25.1, Defendant/Appellant Mariatu Sumah

           this Notice of Appeal to either the First Court of Appeals or the Fourteenth Court of Appeals.

                 desires to appeal        the March 30, 2015 Order on                  Motion for Default

                rendered against Appellant by the County Court at Law No. Three (3) of Harris County,

     Texas.This
                   is a restricted        Mariatu Sumah is a party         by the trial       March 30,

    2015           judgment but did not participate in person or through counsel at the hearing that

    resulted in the default judgment.       Appellant did not        a Motion for New Trial or other
    postjudgment motion or a notice of appeaL and she did not request             of      or conclusions
    oflaw.




                                                                                                                2
                                                        submitted,

                                          THOMPSON
                                                 REILLEY,

                                          By:         /s/      S.
                                                    StevenS. Reilley
                                                    StateBarNo.00791502
                                                            Thomas
                                                                Doyle
                                                         BarNo.24051244
                                                    600             7350
                                                    Houston, Texas 77002
                                                    Telephone:(713) 658-0880
                                                    Facsimile:(713) 658-0330



                                                                        MARIATU      AH




                                  CERTIFICATE OF SERVICE

       A true copy of the foregoing was served by       and/or by          U.S. Mail, postage
prepaid, return receipt requested, and/or by            to the followingon September 17, 2015:

Mr. Paul Bowers
9894 BissonnetStreet, Suite 110
Houston, Texas 77036




                                                            StevenS.
                                                          Steven S. Reilley




                                           —2 -




                                                                                                 3
                                                                                                                                                FILED
                                                                                                                                 3/2/201512:0 :
                                                                                                                                         Sta
                                       _                                                                                                 C0 nty Clerk
                                                       ·
                                           '                                                                                             Harr Count
                              -                                                                                                               /
                                                           CAUSENO.

SALUSTIARODRIGUEZ,                                                                             IN THE
       RODRIGUEZ,                                                        §
ISIDORO
and DANIELRODRIGUEZ                                                      §
                                                                         §


MARIATU SUMAH                                                            §
                                                                         §                     HARRISCOUNTY,TX



     On this       the            heard Plaintiffs Motion for Default                                       Mariatu Sumah.

l.   The                              in person and by and                      s attomey of
2.                Mariatu                      was duly served of process on June 7, 20 I4. however,             failed to appear
     on her             but                made

3.   The Court finds that the citation with the                           has been on     more than ten (10) days exclusive of
     this date and the day of                                  the Defendant has been properly served with        of this
     lawsuit.

     The Court             finds that the Plaintiff     to recover of and                 the Defendant the sum of l
     and that costs of suit be        against Defendant.

5.   The        further   that          is entitled to such other and further relief at law or in equity to which
     Plaintiffmay show himselfjustly entitled.

     lt is therefore,                           ADJUDGED      AND DECREED by this Court that                   Salustia

           Rodriguez, lsidoro Rodriguez and Daniel                           should have and recover of the Defendant, Mariatu

           the sum of                          together with all costs expended in this        plus interest at the rate of 5% from

entry of            and that execution issue.


     Signed this the                  of

                                                                                                                          Presi ing
APPROVED AS TO

                                                                                                                             .
PaulT. Bowers
          for Plaintiff
State Bar No. 24078247
9894Bissonnet
           St.,Suite110
Houston, Texas 77036
               Phone


Torresv Marin                                                                                                                       l0
Default           Order




                                  .                            .     .                                 ·|




                                                                                                                                          4